UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2014 FIRST LIBERTY POWER CORP. Exact name of registrant as specified in its charter Nevada 000-52928 90-0748351 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas NV (Address of principal executive offices) (Zip Code) (702) 675-8198 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.02 Termination of a Material Definitive Agreement On August 20, 2014, First Liberty Power Corp. (“First Liberty”), entered into two Mining Lease Agreements with Krugerrand LLC (“Owner”), in respect of the FLPC – Rose Creek Gold Phase 1 & 2 properties (the “Agreements”), as filed with the Securities and Exchange Commission on Form 8-K on August 26, 2014. In a letter dated November 19, 2014, which was accepted for delivery at the address of notice on or about November 22nd, First Liberty was provided with a 15 day notice of default on the Agreements.Upon further review of the underlying projects, First Liberty elected not to seek remediation of the default condition, therefore the Agreements terminated on or about December 6th, 2014. There are no penalties or other costs associated with the termination of these Agreements. Item 2.01Completion of Acquisition or Disposition of Assets. Please refer to the disclosure in Item 1.02. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First Liberty Power Corp. Dated: December 12, 2014 By: /s/ Don Nicholson Name: Don Nicholson Title: CEO 2
